 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   MARIA PERPULY,                                    Case No. 1:18-cv-00961-SAB

11                  Plaintiff,                         ORDER RE STIPULATION FOR AWARD
                                                       OF ATTORNEY FEES AND EXPENSES
12          v.
                                                       (ECF No. 21)
13   COMMISSIONER OF SOCIAL SECURITY,

14                  Defendant.

15

16          On March 5, 2019, pursuant to the parties’ stipulation for voluntary remand pursuant to

17 42 U.S.C. § 405(g), the Court entered judgment in favor of Plaintiff and against Defendant.

18 (ECF No. 17.) On April 9, 2019, the parties filed a stipulation for the award of attorney fees

19 pursuant to the Equal Access to Justice Act (“EAJA”). (ECF No. 21.)
20          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

21 Plaintiff is awarded attorney fees pursuant to the EAJA in the amount of $2,341.80.

22
     IT IS SO ORDERED.
23

24 Dated:     April 10, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
